Elizabeth H. Overmann, Attorney at Law, Raleigh, For East Carolina Timber, LLC
E. Bradley Evans, Attorney at Law, Winterville, For East Carolina Timber, LLC
M.H. Hood Ellis, Attorney at Law, Elizabeth City, For Jackson, Betty Burden, et al
Maria R. Jones, Attorney at Law, For Bazemore, Florida (Estate of)
Christopher J. Skinner, Attorney at Law, For Don Johnson Forestry, Inc.
Denaa J. Griffin, Attorney at Law, Raleigh, For Don Johnson Forestry, Inc.
Paul Faison S. Winborne, Attorney at Law, Edenton, For Bazemore, Florida (Estate of)
Lars P. Simonsen, Attorney at Law, Edenton, For Don Johnson Forestry, Inc.
Bradley A. Elliott, Attorney at Law, Roanoke Rpds, For Bazemore, William F. (Estate of)
*841ORDER
Upon consideration of the petition filed on the 21st of May 2019 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."